t c summary opinion united_states tax_court christopher wagner petitioner v commissioner of internal revenue respondent docket no 11333-01s filed date christopher wagner pro_se dennis r onnen for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was albuquergue new mexico for each of the years in question petitioner claimed itemized_deductions on a schedule a itemized_deductions of his federal_income_tax return for petitioner claimed itemized_deductions totaling dollar_figure which were all disallowed by respondent for petitioner deducted dollar_figure all of which were also disallowed by respondent some of the claimed itemized_deductions were allowable however because the total of such deductions was less than the allowable standard_deduction under sec_63 respondent allowed petitioner the standard_deduction for both years some of the adjustments in the notice_of_deficiency have been resolved on petitioner's return he claimed an itemized_deduction of dollar_figure for gambling_losses which respondent disallowed for lack of substantiation at trial respondent conceded that the loss had been substantiated and the amount would be allowable if petitioner is otherwise entitled to itemized_deductions in lieu of the standard_deduction ’ another concession involves charitable_contributions for the years at issue at trial petitioner conceded the adjustments disallowing the cash portion of his contributions with these concessions the remaining issues for decision are whether petitioner is entitled to itemized_deductions for noncash charitable_contributions for the years at issue whether petitioner is entitled to itemized_deductions for employee business_expenses and tax preparation fees for the years in question and whether petitioner is liable for the accuracy-related_penalties under sec_6662 for the years in question in addition the court considers the applicability of sec_6673 to the facts of this case one technical adjustment will be necessary if petitioner is allowed to itemize his deductions on his return petitioner claimed an itemized_deduction for state and local_taxes of dollar_figure during petitioner received a refund of state and local_taxes of dollar_figure which petitioner included as income on his return since respondent determined in the notice_of_deficiency that petitioner was entitled to the standard_deduction in lieu of itemized_deductions for both and petitioner therefore did not realize a tax_benefit from his itemized_deduction of state and local_taxes for therefore petitioner's receipt of the dollar_figure state and local_tax refund during would not constitute income for that year consequently in the notice_of_deficiency respondent determined that the dollar_figure did not constitute gross_income for the tax_year however respondent asserted at trial that based on the court's holdings in the case if petitioner is entitled to itemized_deductions for both years in lieu of the standard_deduction petitioner's gross_income for will be adjusted to include as income the dollar_figure state and local_tax refund received by petitioner that year during the years in question petitioner was employed as a district sales manager for a uniform and apparel company catering to hospitals hotels and casinos his district comprised the state of new mexico and the western portion of the state of texas in date petitioner left his employer and was thereafter employed as a contract employee for another apparel company prior to the years in question petitioner always prepared his own federal_income_tax returns he never claimed itemized_deductions on his tax returns based on the recommendation of his girlfriend petitioner engaged a return preparer robin beltran to prepare his and tax returns on mr beltran's recommendation petitioner decided to file his returns for and claiming itemized_deductions with respect to the first issue the and returns listed the following deductions for charitable_contributions cash dollar_figure dollar_figure noncash dollar_figure big_number dollar_figure the court notes that this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here as noted earlier petitioner conceded the disallowance of the cash contributions at trial petitioner argued he is entitled to deduct the noncash portion of the contributions although petitioner deducted dollar_figure in noncash charitable_contributions for he presented at trial copies of three receipts from two recipient organizations totaling dollar_figure for that year for the tax_year petitioner presented two receipts totaling dollar_figure for both years the receipts described the items donated as household goods designer clothing and fine clothing except for one receipt all the amounts shown as values of the donated items were amounts inserted on the receipts by petitioner petitioner presented no detailed information regarding the property any appraisals cost or the manner in which the amounts claimed as deductions were determined no explanation was offered at trial as to the cost or basis of the donated properties sec_170 allows a deduction for any charitable_contribution to or for_the_use_of an organization described in sec_170 payment of which is made during the taxable_year no question was raised by respondent as to whether the donees in this case were qualified organizations under sec_170 leaving that question aside in general the amount of a charitable_contribution made in property other than money is the fair_market_value of the property at the time of the contribution petitioner contended that his noncash contributions were in excess of dollar_figure for each of the years in guestion however neither of his returns included irs form_8283 noncash charitable_contributions which is required under sec_1_170a-13 income_tax regs relating to deductions in excess of dollar_figure for charitable_contributions of property other than money moreover the court is satisfied from the record that the amounts deducted as charitable_contributions on petitioner's returns were arbitrarily determined by the return preparer on this record the court sustains respondent on the disallowed charitable_contribution deductions for and with respect to the second issue the employee_expenses petitioner claimed dollar_figure and dollar_figure respectively for and for unreimbursed employee business_expenses prior to application of the limitation under sec_67 the expenses claimed relate to petitioner's use of his personal vehicle in connection with his employment as well as other expenses including a telephone and a pager petitioner was required as a condition of his employment to travel to places that required overnight stays while other uses of his vehicle were not away from home the expenses claimed represent approximately percent and percent respectively of petitioner's wages for the years in question generally sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business performance of services as an employee constitutes a trade_or_business o'malley v commissi91_tc_352 the deduction of travel_expenses away from home including meals_and_lodging under sec_162 1s conditioned on such expenses' being substantiated by adequate_records or by other_sufficient_evidence corroborating the claimed expenses pursuant to sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date emphasis added the elements to be proven with respect to each traveling expense are the amount time place and business_purpose of the travel sec_1_274-5t temporary income_tax regs fed reg date the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date the only documentation presented by petitioner at trial with respect to his claimed expenses was a document he prepared which purported to establish the mileage of his vehicle in connection with his employment but only for months of he had no documentary information for he presented no hotel or restaurant receipts nor did the documentary information include information as to the time place and business_purpose for each occasion or instance in which the vehicle was used in connection with his employment petitioner also submitted receipts from various service stations that reflected various mechanical services to the vehicle however nothing on those documents has any relevance to the issue before the court the documentation does not satisfy the substantiation requirements of sec_274 and to the extent petitioner's claimed expenses relate to travel_expenses away from home respondent is sustained the court recognizes that petitioner also used his vehicle in connection with his employment which did not involve his being away from home within the intent and meaning of sec_162 such expenses are subject_to the same substantiation requirements sec_274 includes transportation_expenses incurred in the use of listed_property as defined in sec_280f under that section listed_property includes among other means of transportation the use of any passenger_automobile sec_280f a and petitioner presented no documentation other than the log and other receipts referred to above to document the use of his vehicle for local transportation in connection with his employment respondent therefore is also sustained with respect to those expenses petitioner also claimed other expenses_incurred in his employment for a telephone and a pager he presented no evidence to establish the amount claimed for such expenses consequently no amount is allowed to petitioner for such expenses petitioner also claimed a deduction of dollar_figure for tax preparation fees on his return although he presented no evidence to establish payment of that amount with the disallowance of the other claimed miscellaneous expenses the claimed dollar_figure would be less than percent of petitioner's adjusted_gross_income for therefore petitioner would realize no tax_benefit therefrom because of the sec_67 a limitation the third issue is the applicability of the accuracy-related_penalties under sec_6662 determined against petitioner for the years at issue petitioner contended that he should be exonerated from these penalties because he relied on his return preparer -- - sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioner knew that the charitable_contribution and employee_business_expense deductions claimed on his returns were false there is no evidence that the deductions claimed on the returns were based upon any documentary_evidence submitted by petitioner petitioner admitted in his testimony that the charitable_contributions deducted on the returns were based on an average determined by the return preparer petitioner made no effort to ascertain the professional background and qualifications of his return preparer nor did he make any effort to determine whether the representations of mr beltran were correct he did not consult other tax professionals to verify the accuracy of the returns prepared by mr beltran or the representations he made regarding the deductions claimed the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioner on the amount of his allowable deductions mr beltran claimed unrealistic and false amounts as deductions on petitioner's returns the court is satisfied that petitioner knew he was required under the law to substantiate deductions claimed on his returns the amounts claimed as deductions on the returns which petitioner knew were not substantiated and were incorrect should have prompted him to look beyond and ascertain the accuracy of the representations of his preparer petitioner therefore made no effort to assess his correct_tax liability on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years in question sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioner's claim that he should not be liable for the deficiencies and penalties to be frivolous and groundless petitioner knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioner knew that he could deduct only amounts that he had actually paid he made no attempt to determine the qualifications of his return preparer and moreover did not seek other professional advice to satisfy the concerns he had or should have had over the returns prepared by mr beltran petitioner cited no legal authority to the court that under similar facts would exonerate him from the penalties under sec_6662 the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that petitioner's claimed deductions could not have been sustained and petitioner knew that this court does not and should not countenance the use of this court as a vehicle for disgruntled litigants to proclaim the wrongdoing of another his return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioner therefore has interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioner has caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioner will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
